Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  LUZ MARQUEZ,

         Plaintiff,

  v.

  COSTCO WHOLESALE CORPORATION,

        Defendant.
  ___________________________________/

                                           COMPLAINT

         Comes now LUZ MARQUEZ (“Plaintiff”), on behalf of herself hereby sues COSTCO

  WHOLESALE CORPORATION, and alleges as follows:

                             JURISDICTION, PARTIES, AND VENUE

         1.       Jurisdiction of this Court is invoked pursuant to 42 U. S. C. § 2000e-5(f), 42 U. S.

  C. § 2000e-6, 28 U. S. C. §§ 1331, 1345. This action is authorized and instituted pursuant to Title

  I of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12111 et seq., and which incorporate,

  through 42 U.S.C. § 12117(a), the powers, remedies, and procedures set forth in Title VII of the

  Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. and the Age Discrimination in

  Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the “ADEA”).

         2.      The Court has original jurisdiction over Plaintiffs’ claims arising under 42 U.S.C.§

  12181, et seq., pursuant to 28 U.S.C. §§ 1331, 1367 and 1343.

         3.      Plaintiff LUZ MARQUEZ is an individual sui juris residing in Miami-Dade

  County, Florida.

         4.      Plaintiff LUZ MARQUEZ is over the age of 40 and has a qualified disability.

         5.      Defendant COSTCO WHOLESALE CORPORATION is a Foreign Profit
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 9



  Corporation with its principal place of business in Issaquah, Washington.

         6.      Defendant has continuously been doing business in the state of Florida and in

  locations throughout the United States, including the Defendant’s Miami location.

         7.      The employment practices alleged to be unlawful were committed within the

  jurisdiction of the United States District Court for the Southern District of Florida.

         8.      Venue is proper pursuant to 28 U. S. C. § 1391.

                                ADMINISTRATIVE PROCEDURES

         9.      More than thirty (30) days prior to the institution of this lawsuit, LUZ MARQUEZ

  filed a charge with the Commission alleging that Defendant discriminated against her in violation

  of the ADA.

         10.     By letter dated March 25, 2019, the Commission issued to Defendant a

  Determination finding reasonable cause to believe that Defendant violated the ADA and ADEA

  and invited Defendant to participate in informal methods of conciliation.

         11.     The Commission was unable to secure a conciliation agreement that was acceptable

  and by letter dated September 4, 2019, it determined that it would make no further efforts to

  conciliate the case as further conciliation efforts would be futile or non-productive.

         12.     By letter dated September 4, 2019, the Commission issued its Notice of Right to

  Sue.

                                     STATEMENT OF CLAIMS

         13.     Title I of the Americans with Disabilities Act of 1990 prohibits private employers

  with 15 or more employees, State and local governments, employment agencies and labor unions

  from discriminating against qualified individuals with disabilities in job application procedures,

  hiring, firing, advancement, compensation, job training, and other terms, conditions, and privileges

  of employment.

                                                    2
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 9



          14.    Ms. Marquez began working for Costco on November 16, 1992.

          15.    By February 2015, Ms. Marquez was employed as a payroll clerk at the Miami

  Costco location.

          16.    At all times material, Ms. Marquez was a disabled individual with Neuro Stenosis

  Cervical, a spinal disorder, a qualified disability under the ADA and the Florida Disability Act.

          17.    During the course of her employment, her Administration Manager and supervisor,

  Raul De La Milera gave Ms. Marquez his sign-on information so that she could assist him with

  time card exceptions.

          18.    On March 11, 2015, Ms. Marquez adjusted her time with her Administration

  Manager’s permission. The time entry caught the Defendant’s general manager’s attention because

  Mr. De La Milera was not scheduled to work on March 11, 2015.

          19.    Shortly thereafter, the general manager of the Defendant’s Miami location

  questioned Ms. Marquez about the entry and she explained that Mr. De La Milera had provided

  her with his log-in information for the time keeping system to assist him in making time entry

  alterations.

          20.    Ms. Marquez would often occasionally perform her employment duties off site, by

  for example, going to the post office for her employer. When she partook in those duties, she would

  request a time adjustment in order to for her time card to be an accurate reflection of her working

  hours and Mr. De La Milera would allow her to make the adjustment using his log-in credentials

  in Defendant’s system and specifically requested that she conduct the work under his log-in.

          21.    Despite Ms. Marquez’s explanation, Terry Donahue, the general manager, placed

  Ms. Marquez on a three-day unpaid suspension. Mr. De La Milera, her supervisor who gave her

  the access in violation of Defendant’s policy, was merely counseled as a result of his own



                                                   3
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 9



  infractions.

          22.      Upon return from her suspension, Ms. Marquez was demoted from Payroll Clerk

  to Front End Assistant.

          23.      Demotions within Defendant’s organization are rare and Ms. Marquez is one of the

  few employees to receive such a drastic disciplinary action.

          24.      Other younger employees of Defendants have received counseling and warnings

  for past infractions, whereas Defendant immediately suspended and then demoted Ms. Marquez.

          25.      Ms. Marquez admits that she violated company policy, but did so only at the behest

  and under the direction of her supervisor Mr. De La Milera, who voluntarily gave her his log-in

  credentials.

          26.      Ms. Marquez did not know it was a violation of the Defendant’s policy to make

  those changes and once asked, she did not conceal her conduct.

          27.      On April 6, 2015, Ms. Marquez took an approved leave of absence due to temporary

  restrictions regarding her duties.

          28.      As a result of her new duties as a Front End Assistant, Ms. Marquez’s employment

  duties included more physically demanding tasks.

          29.      While Ms. Marquez’s duties as a Payroll Clerk involved continuous sitting and only

  occasionally1 required her to list or carry 11-20 pounds of weight, her duties as a front end assistant

  required her to frequently carry those weights. And even occasionally required that Ms. Marquez

  “occasionally” lift or carry 75 to 100 pounds in weight.

          30.      Thereafter, Ms. Marquez was intermittently placed on leave from her employment



  1
   The terms “occasionally,” “frequently” and “continuously,” are used in the same form as in Defendant’s job
  analysis forms for these positions. Where Continuously means for over 5 hours; frequently means 2.5 to 5 hours;
  and occasionally means under 2.5 hours.

                                                          4
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 9



  as a result of her duties and the recommendations of medical professionals.

            31.   From April 2015 to December 16, 2015 Ms. Marquez requested a reasonable

  accommodation regarding the lifting, bending and turning requirements her new position required

  of her.

            32.   Despite Ms. Marquez’s multiple request and appropriate medical documentation,

  each time she requested a reasonable accommodation she was informed that none could be offered

  to her and instead placed on unpaid medical leave2.

            33.   Defendant and its employees refused to reasonably accommodate Ms. Marquez’s

  reasonable request for an accommodation.

            34.   The conduct Defendant and its agents engaged in and unlawfully discriminated

  against Ms. Marquez on the basis of her disability.

            35.   Ms. Marquez did not seek out the position of Front End Assistant, but instead was

  placed in that position through the decision of management and when her disability prevented her

  from doing those duties, Defendant and its agents refused her any accommodations and instead

  placed her on unpaid medical leave.

            36.   Ms. Marquez was unfairly disciplined and constructively terminated from her

  position on the basis of her disability and age.

            37.   All conditions precedent to bringing this action have been met or waived.

                               COUNT I
  DISCRIMINATION BASED VIOLATION OF THE AMERICANS WITH DISABILITY ACT

            38.   Plaintiff re-alleges and re-affirms the allegations in paragraphs 1-37 above as if

  fully set forth herein.



  2
   Although Ms. Marquez had short- and long-term disability coverage, there was a shortfall of
  approximately 40% that was borne by Ms. Marquez.
                                                     5
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 6 of 9



         39.     At all relevant times, Plaintiff LUZ MARQUEZ is and was a person with a

  disability covered by the Americans with Disabilities Act.

         40.     Title I of the ADA, 42 U.S.C. § 12111, et seq., and its implementing regulation, 29

  C.F.R. Part 1630, requires covered employers, such as Defendant, to provide reasonable

  accommodations to otherwise qualified employees with disabilities.

         41.     Defendant COSTCO WHOLESALE CORPORATION is an employer within the

  meaning of 42 U.S.C. § 2000(e)(a) and a covered entity pursuant to 42 U.S.C. § 12111.

         42.     Defendant COSTCO WHOLESALE CORPORATION has 15 or more employees.

         43.     Reasonable accommodations include, but are not limited to, reassignment to a

  vacant position within the employer's organization when an employee with a disability can no

  longer perform the essential functions of the employee's position and a vacant position for which

  the employee is qualified is available.

         44.     Ms. Marquez is an otherwise qualified individual who in April 2015 could not

  perform the essential functions of her position as a Front End Assistant.

         45.     Defendant failed to provide Ms. Marquez a reasonable accommodation, including

  but not limited to a reassignment to a vacant position within the Defendant's organization where

  such an accommodation was available. 42 U.S.C. §§ 12112(a) and (b); 29 C.R.F. § 1630.9.

         46.     Defendant's conduct as described in this Complaint constitutes discrimination on

  the basis of disability in violation of Title I of ADA, 42 U.S.C. § 12111, et seq., and its

  implementing regulation, 29 C.F.R. Part 1630.

         47.     Plaintiff filed a complaint with the EEOC regarding the Defendant’s discriminatory

  conduct and was issued a right to sue letter.

         48.     As a result of Defendant's discriminatory conduct, Ms. Marquez suffered and



                                                   6
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 7 of 9



  continues to suffer damages.

         WHEREFORE, Plaintiff respectfully requests this Court:

             a. Enter judgment in favor of LUZ MARQUEZ and declare that Defendant has

                violated Title I of the ADA, 42 U.S.C. § 12111 et seq., and its accompanying

                regulation;

             b. Require Defendant to modify its policies, practices, and procedures so as to bring

                its employment practices into compliance with Title I of the ADA and its

                accompanying regulation;

             c. Order Defendant to train its supervisors and human resource staff regarding the

                requirements of the ADA;

             d. Enjoin Defendant from failing or refusing to take other appropriate measures to

                overcome the effects of its discriminatory policies and practices;

             e. Award Plaintiff LUZ MARQUEZ:

                   i.   Back pay with interest;

                  ii.   Front pay;

                 iii.   Reasonable attorney’s fees and costs; and

                 iv.    compensatory damages, including damages for pain and suffering, for

                        injuries suffered as a result of Defendant’s failure to comply with the

                        requirements of Title I of the ADA pursuant to and within the statutory

                        limitations of Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §

                        1981a; and

                  v.    Order such other appropriate relief as the interests of justice require.

                                   COUNT II
           VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

                                                   7
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 8 of 9



          49.     Plaintiff re-asserts and re-alleges the allegations contained paraphs 1-37 as if fully

  set forth herein.

          50.     The Age Discrimination in Employment Act protects applicants and employees 40

  years of age and older from discrimination on the basis of age in hiring, promotion, discharge,

  compensation, or terms, conditions or privileges of employment.

          51.     The Age Discrimination in Employment Act and its implementing regulations

  prohibit employers from to (1) failing or refusing to hire or to discharge any individual or otherwise

  discriminate against any individual with respect to his compensation, terms, conditions, or

  privileges of employment, because of such individual’s age; and (2) limiting, segregating, or

  classifying his employees in any way which would deprive or tend to deprive any individual of

  employment opportunities or otherwise adversely affect his status as an employee, because of such

  individual’s age. 29 U.S.C. §623(a).

          52.     Defendant has continuously been doing business in the state of Florida and in

  locations throughout the United States, and has continuously had at least 20 employees.

          53.     Defendant is an employer within the meaning of 29 U.S.C. §630.

          54.     Defendant discriminated against Plaintiff LUZ MARQUEZ in violation of Section

  4 of the ADEA, 29 U.S.C. § 623(a)

          55.     Defendant intentionally reclassified Ms. Marquez to a position she would be unable

  to perform.

          56.     Defendant and its agents took action against Ms. Marquez which discriminated

  against her because of her age and demoted her as a result.

          57.     Ms. Marquez’s age was a determinative factor in Defendant’s decision to take an

  adverse employment action against her.



                                                    8
Case 1:19-cv-24970-XXXX Document 1 Entered on FLSD Docket 12/03/2019 Page 9 of 9



        58.    Defendant intentionally discriminated against Ms. Marquez on the basis of her age.

        59.    But for Ms. Marquez’s advanced age, Defendant and its agents would not have

  demoted Ms. Marquez and engaged in adverse employment actions against her.

        WHEREFORE, Plaintiff respectfully requests this Court award LUZ MARQUEZ:

        a. The amount of her unpaid wages;

        b. Any overtime compensation

        c. Liquated damages;

        d. Past, present and future lost wages;

        e. Reasonable attorney’s fees and costs; and

        f. Order such other appropriate relief as the interests of justice require.

                                     JURY TRIAL DEMAND

        The Plaintiff demands a trial by jury on all facts and issues raised in her Complaint.


  Dated: December 3, 2019
                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court
                                               Miami, Florida 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperez@lawgmp.com
                                               Secondary E-Mails: bvirues@lawgmp.com
                                                                  aquezada@lawgmp.com

                                               By: ___/s/_Anthony J. Perez________
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451




                                                  9
